Citation Nr: 1017947	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  07-22 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim for entitlement to service 
connection for headaches. 

2.  Whether new and material evidence has been received 
sufficient to reopen a claim for entitlement to service 
connection for a sleep disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Counsel



INTRODUCTION

The Veteran served on active duty from October 1989 to 
October 1992. 
 
This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which declined to reopen the Veteran's 
claims of entitlement to service connection currently on 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In January 2010, the Veteran requested a Travel Board hearing 
at the RO.  He subsequently confirmed his request in a 
telephone communication with a Board employee.  On remand, 
the Veteran should be scheduled for a Travel Board hearing at 
the RO in Chicago, Illinois.  See 38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. 
§§ 19.75, 19.76, 20.703, 20.704 (2009).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before 
a Veterans Law Judge at the RO in Chicago, 
Illinois.  All correspondence and any 
hearing transcripts regarding this hearing 
should be associated with the claims 
folder.  

After the Veteran has been afforded an opportunity to appear 
at a hearing before a 
Veterans Law Judge, the RO need not take any further 
adjudicatory action, but should return the claims folder to 
the Board for further appellate review.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


